Citation Nr: 0724753	
Decision Date: 08/10/07    Archive Date: 08/20/07	

DOCKET NO.  04-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from February 1982 to 
February 1985, and was recalled for DESERT SHIELD/DESERT 
STORM from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The case is not ready for appellate 
review and must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The veteran is undisputably shown to have served in combat 
during OPERATION DESERT SHIELD/DESERT STORM.  His second, DD 
Form 214 includes the award of the Southwest Asia Service 
Medal, Kuwait Liberation Medal, and the Combat Action Ribbon, 
among others.  The veteran claims that he has asthma which is 
directly attributable to his service in the Middle East, 
including environmental exposure to the oil fires in that 
region.

Although he was provided formal VCAA notice in April 2003, 
following denial of his claim in July 2003, he wrote in his 
20August 2003 Notice of Disagreement that he did not receive 
this notice, and that he had private medical documentation of 
his asthma problem, and had been asked by his private 
physician to participate in an asthma medical study.  He 
reported that he had been treated by this physician since his 
return from the Middle East, which would have been for a 
number of years.  The Board does not understand why the 
veteran did not forward this information with his initial 
claim, or during the pendency of the appeal, but the Board 
will provide the veteran with an opportunity to provide this 
information now.  

Additionally, the veteran had requested a Travel Board 
hearing in his June 2004 substantive appeal.  On the same day 
that his Travel Board hearing was scheduled, (12 February 
2005), upon which is documented that the veteran failed to 
appear, the representative submitted a written request that 
his hearing be postponed because the veteran was requesting a 
DESERT STORM protocol examination.  Other claims associated 
with the veteran's service in the Middle East were then being 
considered, although a February 2005 denial of service 
connection for multiple claims attributed to such service has 
now become final in the absence of a timely notice of 
disagreement.  Nonetheless, it now appears possible that the 
veteran may have been provided a DESERT STORM protocol 
examination by VA, and this examination is not on file for 
review in conjunction with the veteran's pending appeal for 
service connection for asthma associated with Middle East 
military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again provide the 
veteran with formal VCAA notice.  He must 
be notified that it is incumbent upon him 
to support his claim for service 
connection for asthma with any and all 
medical documentation of treatment and 
evaluation for asthma.  He be informed 
that it is his duty to obtain these 
records and submit them to VA, or 
alternatively, to properly complete 
medical release forms provided him for 
each and every physician or facility, 
with appropriate addresses and dates of 
treatment, and return these releases to 
the RO, so that VA may collect such 
records on his behalf in compliance with 
VCAA.  The veteran should also be 
requested to specifically identify the 
dates and places he has ever received 
treatment for asthma or other respiratory 
problems with VA so that the RO may 
collect these records for inclusion in 
the claims folder.  The veteran should 
specifically notify VA of the time and 
place he ever received a VA DESERT STORM 
protocol examination.  Finally, the RO 
should again offer the veteran the 
opportunity of having a personal hearing 
either before a hearing officer at the 
RO, or before a veterans law judge at the 
RO, in Washington, or via video 
conference.  The RO should take action to 
collect any records identified in any 
properly completed medical release forms 
returned by the veteran, and any VA 
treatment records identified by the 
veteran in written response to the above 
RO notification.  Any records obtained 
must be included in the claims folder.  

2.  After completion of the above 
development, and in consideration of any 
evidence obtained pursuant to the 
paragraph next above, the RO should 
consider whether or not any further VA 
examination is required or warranted, 
including consideration of the duty to 
assist at 38 U.S.C.A. § 5103A (d) 
(examination for purpose of review of 
evidence and production of clinical 
opinions).  The Board is not ordering 
such examination, but is ordering that 
consideration of such examination be made 
based upon evidence obtained on remand.  
If the veteran requests a hearing, such 
hearing should be scheduled in accordance 
with standard procedure.

3.  After completion of the above 
development, and if then in order, the RO 
should reconsider the issue on appeal, 
and if the benefit sought may not be 
granted, the veteran and representative 
must be provided with a Supplemental 
Statement of the case which includes a 
discussion of the development requested 
in this remand, and the veteran and 
representative provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



